Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141724                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SAMUEL SOLOMON,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 141724
                                                                    COA: 291780
                                                                    Eaton CC: 08-000797-CK
  BLUE WATER VILLAGE EAST, L.L.C.,
  BLUE WATER VILLAGE SOUTH, L.L.C.,
  and FADY, INC.,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 29, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action.
  MCR 7.302(H)(1). At oral argument, the parties shall address whether there is a genuine
  issue of material fact as to whether the alleged accumulation of ice on the concrete pad at
  the base of the stairs at the leased premises in this case rendered it unfit for the use
  intended by the parties. See MCL 554.139(1)(a) and Allison v AEW Capital
  Management, LLP, 481 Mich 419 (2008). The parties may file supplemental briefs
  within 42 days of the date of this order, but they should not submit mere restatements of
  their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2011                       _________________________________________
           p0302                                                               Clerk